Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1-4, 7-11, and 14-18 are pending in this case.
Claims
Claims filed on 12/11/2019 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
Terminal Disclaimer has been filed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brantley Shumaker on 6/29/2021.	Please amend the application as follow:
(Amended) A method implemented using one or more processors and comprising:
determining, from a message exchange thread involving a plurality of message exchange
clients operated by a plurality of participants in the message exchange thread, a message contributed to the message exchange thread by a first participant, wherein the message is directed by the first participant to a second participant of the plurality of participants;
analyzing the message to calculate an idle chatter score associated with the message, wherein the idle chatter score represents a similarity between the message and previous conversational content known to be idle chatter; and
based on the idle chatter score, incorporating into the message exchange thread rendered by the message exchange client operated by the second participant, a graphical element that is operable by the second participant to incorporate an automatically-generated conversational response to the message;
wherein the incorporating is based on a comparison of the idle chat score with search query suitability score;
analyzing the message to calculate the search query suitability score associated with the message, wherein the search query suitability score represents a similarity between the message and previous messages that were directed to personal assistant modules in order to cause the personal assistant modules to conduct searches.
5-6. (Cancelled)
8. (Amended) A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to:
determine, from a message exchange thread involving a plurality of message exchange clients operated by a plurality of participants in the message exchange thread, a message contributed to the message exchange thread by a first participant, wherein the message is directed by the first participant to a second participant of the plurality of participants;
analyze the message to calculate an idle chatter score associated with the message, wherein the idle chatter score represents a similarity between the message and previous conversational content known to be idle chatter; and
based on the idle chatter score, incorporate into the message exchange thread rendered by the message exchange client operated by the second participant, a graphical element that is operable by the second participant to incorporate an automatically-generated conversational response to the message;
wherein the incorporating is based on a comparison of the idle chat score with search query suitability score;
analyze the message to calculate the search query suitability score associated with the message, wherein the search query suitability score represents a similarity between the message and previous messages that were directed to personal assistant modules in order to cause the personal assistant modules to conduct searches.
12-13. (Cancelled)
15. At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
determine, from a message exchange thread involving a plurality of message exchange clients operated by a plurality of participants in the message exchange thread, a message contributed to the message exchange thread by a first participant, wherein the message is directed by the first participant to a second participant of the plurality of participants;
analyze the message to calculate an idle chatter score associated with the message, wherein the idle chatter score represents a similarity between the message and previous conversational content known to be idle chatter; and
based on the idle chatter score, incorporate into the message exchange thread rendered by the message exchange client operated by the second participant, a graphical element that is operable by the second participant to incorporate an automatically-generated conversational response to the message;
wherein the incorporating is based on a comparison of the idle chat score with search query suitability score;
analyze the message to calculate the search query suitability score associated with the message, wherein the search query suitability score represents a similarity between the message and previous messages that were directed to personal assistant modules in order to cause the personal assistant modules to conduct searches.

19-20. (Cancelled)

			Reasons for Allowance
Claims 1-4, 7-11, and 14-18 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:

Nachum et al. (US 9015192) – Teaches messaging application that determines category identifiers for messages. The reference teaches ability to smartly search for relevant messages. However, it does not teach each limitation of the independent claim.
Gao et al. (US 20170147942) – teaches scoring and augment ranking for query results. More specifically, it teaches a training computational model for data retrieval. However, it does not explicitly teach each limitation of the independent claim. 

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 7/2/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156